DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is in response to the amendment received 12/8/2021.
2.	Claims 1-20 are pending in the application. Claims 1, 10, and 18 are independent claims.
3.	Claims 1-20, rejected under 35 U.S.C. 103 as being unpatentable over Eldridge in view of Raushenback, have been withdrawn pursuant to applicant’s amendments. Claims 19 and 20, rejected under 35 U.S.C. 101, have been withdrawn pursuant to applicant’s amendments to the claims.




Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 9/24/21, 12/8/21, 12/8/21, and 2/17/22 were filed after the mailing date of the application on 9/27/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.






Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge et al., PGPub 2010/0222902 filed 3/4/2010 in view of YouTube – O’Reilly Video Training “Outlook 2010 Tutorial – The New Interface Views and Ribbons, 1/9/2011 (See IDS provided 6/24/21).
In reference to independent claim 1, Eldridge teaches:
	a user interface component configured to render an industrial integrated environment (IDE) development interface and to receive, via interactions with the development interface, industrial design input that defines aspects of an industrial automation project (See Eldridge, figures 42-43, 68-69, 71-79, and 120, [para. 0804-0812, 1187, 1277, 1498, and 1981-2002]) provides a user interface whereby models representing control systems are displayed. The configuration includes generating, editing, and viewing specific aspects of an automation project including composite blocks, parameters. 
	a project generation component configured to generate system project data based on the industrial design input (See Eldridge, figures 72, 95, 120 [para. 1277-1285 and 1981-2004]) The editor interface discloses composite blocks displayed and edited through user selections and thus generating project data based on design input.
the development interface comprises one or more workspace canvases configured to facilitate development of a selected aspect of the industrial automation project (See Eldridge, figure 72, 95, and 120; [para. 0664 and 1987-1990]) The interface utilized by the developer framework includes a canvas option for selected component editing and displaying within a specific automation project. 
	A global panel control bar, pinned to an edge of the development interface, comprising one or more first visibility icons corresponding to one or more global panels that are globally applicable to development tasks supported by the development interface (See Eldridge, figure 120 and para. 1979-1984) GUI components are displayed within the user interface and allow for specific content to be toggled on/off by the user, making the appropriate menu selection to hide or view the content window. The reference to Eldridge fails to explicitly teach a global panel control bar pinned to an edge of the interface comprising first visibility icons correspond to one a global panel however the reference to O’Reilly teaches an email user interface including a global panel control bar including visibility icons corresponding to respective panels. See O’ Reilly, Screenshot 2 and 3) which illustrates the global panel control bar including visibility icons controlling corresponding panels as they relate to the user interface. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the user interface controls of Eldridge which include icons for toggling panels for maximizing or minimizing screen space with the reference to O’Reilly which teaches a specific area of the screen to (i.e. edge of the user interface) to include visibility icons for controlling the toggling of specific content panels since it would have provided a further benefit of reducing interference of multiple icons displayed within a user interface. 
	The user interface component is configured to determine an aspect of the industrial automation project that is currently in focus within a workspace canvas of the one or more workspace canvases and render, on an edge of the workspace canvas, one or more second visibility icons corresponding to one or more content panels that are relevant to the aspect (See Eldridge, para. 1991-
	Wherein the one or more content panels are a subset of a total set of content panels supported by the development interface (See Eldridge, figure 72, 95,and 12; [para. 1277-1282, 1991-2004]) the panels are a subset of the editor interface panels (i.e. windows) displayed within the interface. Depending on the type of editor requested by the user, a specific subset of functions available for the specific panel is displayed as well.
	Selection of a visibility icon from the one or more first visibility icons or the one or more second visibility icons toggles a visibility of a corresponding panel on the development interface (See Eldridge, para. 1991-2004 and figure 120]) The reference allows specific panels (i.e. windows) to be hidden from view through the selection of icons displayed within panels. This allows a user to modify, based on an icon selection, at least one of the currently displayed panels (i.e. windows) to maximize screen space available to the current editor. 
In reference to dependent claim 2, Eldridge teaches:
	Wherein aspects of the industrial automation project having associated content panels and corresponding visibility icons include at least one of ladder logic programming, a visualization screen or 
In reference to dependent claim 3, Eldridge teaches: 
	The one or more global panels comprise at least one of an explorer panel that facilities browsing of aspects of the industrial automation project or a properties panel that renders property information for a selected element within the one or more workspace canvases  (See Eldridge, figure 120, [1991-2002]) The interface includes panel 4 which includes an explorer panel that allows a user to navigate to various portions of the configuration and 5 provides property information related to specific definitions used in different palettes. 
In reference to dependent claim 4, Eldridge teaches:
	Wherein the global panel control bar is pinned to a side of the development interface (See Eldridge, figure 120 and para. 1979-1984) GUI components are displayed within the user interface and allow for specific content to be toggled on/off by the user, making the appropriate menu selection to hide or view the content window. The reference to Eldridge fails to explicitly teach a global panel control bar pinned to an edge of the interface comprising first visibility icons correspond to one a global panel however the reference to O’Reilly teaches an email user interface including a global panel control bar including visibility icons corresponding to respective panels. See O’ Reilly, Screenshot 2 and 3) which illustrates the global panel control bar including visibility icons controlling corresponding panels as they relate to the user interface. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the user interface controls of Eldridge which include icons for toggling panels for maximizing or minimizing screen space with the reference to O’Reilly which teaches a specific area of the screen to (i.e. edge of the user interface) to include visibility icons for controlling the toggling of specific content panels since it would have provided a further benefit of reducing interference of multiple icons displayed within a user interface.  
In reference to dependent claim 5, Eldridge teaches:
	The interface display comprises a left global panel area, a right global panel area, and bottom global panel area and respective global panels of the one or more global panels are designated to one of the left global panel area, the right global panel area, or the bottom global panel area (See Eldridge, figure 120, [para. 1991-2002]) the interface illustrates left, right, and bottom panel (i.e. window) areas wherein each includes a respective control panel for controlling whether the panel should be displayed or hidden. 
In reference to dependent claim 6, Eldridge teaches:
	Respective panels of the one or more content panels comprise controls that allow the panels to be individually configured as one of a pinned panel or an overlay panel; in response to the selection of the visibility icon and a determination that the corresponding panel is a pinned panel, render the corresponding panel as being pinned to a background of the development interface (See Eldridge, figure 120, para. [1991-2002]) The visibility icons included within each panel allows for each panel to be pinned or removed from the background of the interface. Item 6 of figure 120 illustrates a background view of the tabbed panels when they are selected as a panel to be hidden from view. 
In reference to dependent claim 7, Eldridge teaches:
	The user interface component is configured to render the one or more second visibility icons on a toolbar located on the edge of the workspace canvas (See Eldridge, figure 120, para. 1991-2002]) a means of displaying icons for controlling individual as well as the entire set of panels (i.e. windows) from a global toolbar as is illustrated in item 2 and from individual toolbars of items 4, 6, and 6. 
In reference to dependent claim 8, Eldridge teaches:
	Wherein the one or more workspace canvases comprise multiple workspace canvases on which are rendered respective different aspects of the industrial automation project, and the one or more content panels rendered by the user interface component at a given time are a function of which of the 
In reference to dependent claim 9, Eldridge teaches:
	The multiple workspace canvases comprise respective tabs (See figure 95 [para. 1498-1503]) the interface illustrates multiple workspaces ‘Simple Loop 1, 2, 3’ and ‘PLB Editor’, and further allows a user to select specific panels for display based on the specific icon selected.
the user interface component supports multiple canvas viewing modes including a first viewing mode in which the multiple workspace canvases are overlaid such that content of one of the multiple workspace canvases is visible at a given time (See Eldridge, figure 114) discloses multiple canvases wherein content of the open canvas can be viewed and edited.
a second viewing mode in which the multiple canvases are stacked vertically and content of the multiple workspace canvases is rendered simultaneously, (See Eldridge, figure 120, the multiple canvases are stacked vertically as can be seen in component 3 and 6 of figure 120.
and a third viewing mode in which the multiple canvases are stacked horizontally and the content of the multiple workspace canvases is rendered simultaneously, and focus is shifted between the multiple workspace canvases via selection of the tabs (See Eldridge, figure 75) illustrates multiple workspace canvases displayed horizontally and rendered simultaneously. Tabs are used in figure 72, figure 114, and 120 for moving between display modes within each of the workspaces displayed.  
In reference to dependent claim 14, Eldridge teaches:
	Rendering a corresponding global panel in a designated global panel area selected from among a left global panel area, a right global panel area, and a bottom global panel area, or removing the corresponding global panel from the designated global panel area (See Eldridge, figure 120 and para. 1979-1984) GUI components are displayed within the user interface and allow for specific content to be 
In reference to claims 10-13 and 15-17, the claims recite a method for carrying out similar limitations to those found in the system claims 1-4 and 6-8, respectively. Therefore, the claims are rejected under similar rationale. 
In reference to claims 18-20, the claims recite a computer-readable medium having executable instructions including similar limitations to those found in claims 1, 2, and 8, respectively. Therefore, the claims are rejected under similar rationale.



Response to Arguments
7.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for 



Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178